Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1026
                      Lower Tribunal No. F05-22682
                          ________________


                             Andres Pavon,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Andres Pavon, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and MILLER, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.